Case 1:19-cv-00715-LO-IDD Document 76 Filed 09/04/19 Page 1 of 2 PageID# 996




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                             Civil Action No. 1:19-cv-00715


YASER AHMED, et al.,

                      Defendants.



         NOTICE OF AGREED STIPULATED DISMISSAL WITH PREJUDICE
                      AS TO CERTAIN DEFENDANTS

       Plaintiff Juul Labs, Inc. (“Plaintiff”) and certain Defendants have agreed to terms and

conditions representing a negotiated settlement of this action and have set forth those terms and

conditions in a Confidential Settlement Agreement. Now the parties hereby move for an order

dismissing all claims in this action asserted between them with prejudice.

       This dismissal only pertains to the Defendants indicated herein and does not constitute a

dismissal of all Defendants. The parties hereby agree to waive a hearing on this Motion. The

defendant number provided corresponds to the Defendants’ information in Schedule A to the

Verified Complaint (“Schedule A”):
Case 1:19-cv-00715-LO-IDD Document 76 Filed 09/04/19 Page 2 of 2 PageID# 997




No. Defendant Name Seller ID/Defendant Store           Defendant Email
35    April Casella      downeastmed41       downeastmedicinals04240@gmail.com
52   Slade Hanson            slhan_40             hansonslade1@gmail.com
                                                  kimjason1288@gmail.com
                                                     hosuk12@gmail.com
62     Jason Kim            oofzcuky2               cukykim2@gmail.com
                                                     cukykim@gmail.com
                                                    oofzcuky@gmail.com
75 Kimberly Stratos        sambrosia08           kimberlystratos@yahoo.com



Date: September 4, 2019                /s/ Monica Riva Talley
                                      Monica Riva Talley (VSB No. 41840)
                                      Byron Pickard (VSB No. 47286)
                                      Dennies Varughese, Pharm.D. (pro hac vice)
                                      Nirav N. Desai (VSB. No. 72887)
                                      Nicholas J. Nowak (pro hac vice)
                                      Daniel S. Block (pro hac vice)
                                      STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                      1100 New York Ave., N.W., Suite 600
                                      Washington, DC 20005-3934
                                      Telephone No.: (202) 371-2600
                                      Facsimile No.: (202) 371-2540
                                      mtalley@sternekessler.com
                                      bpickard@sternekessler.com
                                      dvarughe@sternekessler.com
                                      ndesai@sternekessler.com
                                      nnowak@sternekessler.com
                                      dblock@sternekessler.com

                                     Attorneys for Plaintiff




                                       2
